DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. Paul Franz (Registration No 45,910), during a communication on September 16, 2017.

The claims have been amended as follows: 
1. (Currently Amended) A computer-implemented method, comprising: 
for each target transaction of a plurality of target transactions: 
	obtaining, at a first device, from a first Nonce list, an available Nonce record for the target transaction initiated by a user through a user account, wherein the first Nonce list comprises a plurality of Nonce records, and each Nonce record of the plurality of Nonce records comprises a version identifier of the first Nonce list and a Nonce value, and wherein the Nonce value is different for each target transaction;
adding, by the first device, the available Nonce record to the target transaction; 
publishing, by the first device, the target transaction in a blockchain; 
		
determining, by a node device in the blockchain that is separate from the first device, that at least one available Nonce record has a version identifier that does not match the version identifier of a second Nonce list maintained in the blockchain, and also determining that at least one available Nonce record has a version identifier that does match the version identifier of the second Nonce list maintained in the blockchain; 
for each available Nonce record that has a version identifier second Nonce list maintained in the blockchain, generating, by the node device, prompt information indicating that the target transaction is an invalid transaction when the node device determines that a version identifier in the available Nonce record does not match the version identifier of the second Nonce list maintained in the blockchain;	for each available Nonce record that has a version identifier second Nonce list maintained in the blockchain:
		performing, by the node device, a replay attack detection for the target transaction by matching the available Nonce record with at least one of the plurality of Nonce records in the second Nonce list; and
		upon a successfully replay attack detection, generating, by the node device, a notification message indicating that the target transaction is processed when the node device determines that the version identifier in the available Nonce record matches the version identifier of the second Nonce list maintained in the blockchain and successfully performs the replay attack detection by matching the available Nonce record with at least one of the plurality of Nonce records in the second Nonce list;

receiving, at the first device and from the node device in the blockchain, for each available Nonce record that has a version identifier second Nonce list maintained in the blockchain, the prompt information indicating that the target transaction is an invalid transaction; and
receiving, at the first device and from the node device in the blockchain, for each available Nonce record that has a version identifier  second Nonce list maintained in the blockchain, the notification message indicating that the target transaction is processed.

2. (Currently Amended) The computer-implemented method according to claim 1, further comprising: 
in response to an initialization instruction for a client device, obtaining the second Nonce list maintained in the blockchain, and locally maintaining the second Nonce list on the client device before obtaining the available Nonce record for the target transaction initiated by the user through the user account from the first Nonce list.

3. (Currently Amended) The computer-implemented method according to claim 2, wherein obtaining the available Nonce record for the target transaction initiated by the user through the user account from the first Nonce list comprises:
obtaining the available Nonce record for the target transaction initiated by the user through the user account from the second Nonce list locally maintained on the client device.

4. (Currently Amended) The computer-implemented method according to claim 3, wherein the plurality of Nonce records in the second Nonce list locally maintained on the client device is marked as available by default; and the method further comprises:
marking the available Nonce record as unavailable in the first Nonce list after obtaining the available Nonce record for the target transaction from the second Nonce list locally maintained on the client device.

5. (Currently Amended) The computer-implemented method according to claim 4, further comprising:
determining whether the notification message indicating that the target transaction is processed is received; and
in response to determining the notification message indicating that the target transaction is received, monotonically increasing a Nonce value in the available Nonce record based on a predetermined amplitude, and re-marking the available Nonce record as available in the first Nonce list after monotonically increasing the Nonce value in the available Nonce record. 

6. (Currently Amended) The computer-implemented method according to claim 1, wherein a quantity of the plurality of Nonce records in the first Nonce list indicates a transaction concurrency capability of the user account. 

7. (Original) The computer-implemented method according to claim 1, wherein each Nonce record of the plurality the Nonce records further comprises an index identifier of the Nonce record.

8. (Cancelled) 

9. (Cancelled) 

10. (Cancelled) 

11. (Cancelled) 

12. (Currently Amended) A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: 
for each target transaction of a plurality of target transactions: 
	obtaining, at a first device, from a first Nonce list, an available Nonce record for the target transaction initiated by a user through a user account, wherein the first Nonce list comprises a plurality of Nonce records, and each Nonce record of the plurality of Nonce records comprises a version identifier of the first Nonce list and a Nonce value, and wherein the Nonce value is different for each target transaction;
adding, by the first device, the available Nonce record to the target transaction; 
publishing, by the first device, the target transaction in a blockchain; 
		
determining, by a node device in the blockchain that is separate from the first device, that at least one available Nonce record has a version identifier that does not match the version identifier of a second Nonce list maintained in the blockchain, and also determining that at least one available Nonce record has a version identifier that does match the version identifier of the second Nonce list maintained in the blockchain;
for each available Nonce record that has a version identifier second Nonce list maintained in the blockchain, generating, by the node device, prompt information indicating that the target transaction is an invalid transaction when the node device determines that a version identifier in the available Nonce record does not match the version identifier of the second Nonce list maintained in the blockchain;	for each available Nonce record that has a version identifier second Nonce list maintained in the blockchain:
		performing, by the node device, a replay attack detection for the target transaction by matching the available Nonce record with at least one of the plurality of Nonce records in the second Nonce list; and
		upon a successfully replay attack detection, generating, by the node device, a notification message indicating that the target transaction is processed when the node device determines that the version identifier in the available Nonce record matches the version identifier of the second Nonce list maintained in the blockchain and successfully performs the replay attack detection by matching the available Nonce record with at least one of the plurality of Nonce records in the second Nonce list;

receiving, at the first device and from the node device in the blockchain, for each available Nonce record that has a version identifier second Nonce list maintained in the blockchain, the prompt information indicating that the target transaction is an invalid transaction; and
available Nonce record that has a version identifier  second Nonce list maintained in the blockchain, the notification message indicating that the target transaction is processed.

13. (Currently Amended) The non-transitory, computer-readable medium according to claim 12, wherein the operations further comprise: 
in response to an initialization instruction for a client device, obtaining the second Nonce list maintained in the blockchain, and locally maintaining the second Nonce list on the client device before obtaining the available Nonce record for the target transaction initiated by the user through the user account from the first Nonce list.

14. (Currently Amended) The non-transitory, computer-readable medium according to claim 13, wherein the plurality of Nonce records in the second Nonce list locally maintained on the client device is marked as available by default; and the operations further comprise:
marking the available Nonce record as unavailable in the first Nonce list after obtaining the available Nonce record for the target transaction from the second Nonce list locally maintained on the client device.

15. (Currently Amended) The non-transitory, computer-readable medium according to claim 14, wherein the operations further comprise:
determining whether the notification message indicating that the target transaction is processed is received; and
in response to determining the notification message indicating that the target transaction is received, monotonically increasing a Nonce value in the available Nonce record based on a predetermined amplitude, and re-marking the available Nonce record as available in the first Nonce list after monotonically increasing the Nonce value in the available Nonce record. 

16. (Currently Amended) The non-transitory, computer-readable medium according to claim 12, wherein a quantity of the plurality of Nonce records in the first Nonce list indicates a transaction concurrency capability of the user account.

17. (Currently Amended) A computer-implemented system, comprising:
a first device comprising one or more computers and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions; 
a node device comprising one or more computers and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions; |
wherein the instructions of the first device and the node device, when executed perform one or more operations comprising:
for each target transaction of a plurality of target transactions: 
obtaining, at a first device, from a first Nonce list, an available Nonce record for the target transaction initiated by a user through a user account, wherein the first Nonce list comprises a plurality of Nonce records, and each Nonce record of the plurality of Nonce records comprises a version identifier of the first Nonce list and a Nonce value, and wherein the Nonce value is different for each target transaction;
adding, by the first device, the available Nonce record to the target transaction; 
publishing, by the first device, the target transaction in a blockchain; 

determining, by a node device in the blockchain that is separate from the first device, that at least one available Nonce record has a version identifier that does not match the version identifier of a second Nonce list maintained in the blockchain, and also determining that at least one available Nonce record has a version identifier that does match the version identifier of the second Nonce list maintained in the blockchain; 
	for each available Nonce record that has a version identifier second Nonce list maintained in the blockchain, generating, by the node device, prompt information indicating that the target transaction is an invalid transaction when the node device determines second Nonce list maintained in the blockchain;		for each available Nonce record that has a version identifier second Nonce list maintained in the blockchain:
			performing, by the node device, a replay attack detection for the target transaction by matching the available Nonce record with at least one of the plurality of Nonce records in the second Nonce list; and
			upon a successfully replay attack detection, generating, by the node device, a notification message indicating that the target transaction is processed when the node device determines that the version identifier in the available Nonce record matches the version identifier of the second Nonce list maintained in the blockchain and successfully performs the replay attack detection by matching the available Nonce record with at least one of the plurality of Nonce records in the second Nonce list;

	receiving, at the first device and from the node device in the blockchain, for each available Nonce record that has a version identifier second Nonce list maintained in the blockchain, the prompt information indicating that the target transaction is an invalid transaction; and
	receiving, at the first device and from the node device in the blockchain, for each available Nonce record that has a version identifier  second Nonce list maintained in the blockchain, the notification message indicating that the target transaction is processed.

18. (Currently Amended) The computer-implemented system according to claim 17, wherein the operations further comprise: 
in response to an initialization instruction for a client device, obtaining the second Nonce list maintained in the blockchain, and locally maintaining the second Nonce list on the client first Nonce list.

19. (Currently Amended) The computer-implemented system according to claim 18, wherein the operations further comprise:
determining whether the notification message indicating that the target transaction is processed is received; and
in response to determining the notification message indicating that the target transaction is received, monotonically increasing a Nonce value in the available Nonce record based on a predetermined amplitude, and re-marking the available Nonce record as available in the first Nonce list after monotonically increasing the Nonce value in the available Nonce record.

20. (Currently Amended) The computer-implemented system according to claim 17, wherein a quantity of the plurality of Nonce records in the first Nonce list indicates a transaction concurrency capability of the user account.
  
Reasons for Allowance
Claims 1-7 and 12-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, … the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 

The instant claims attempt to address the security issues with blockchain transactions.  The instant claim achieves this by for each target transaction of a plurality of target transactions: obtaining, at a first device, from a first Nonce list, an available Nonce record for the target transaction initiated by a user through a user account, wherein the first Nonce list comprises a plurality of Nonce records, and each Nonce record of the plurality of Nonce records comprises a version identifier of the first Nonce list and a Nonce value, and wherein the Nonce value is different for each target transaction; adding, by the first device, the available Nonce record to the target transaction; publishing, by the first device, the target transaction in a blockchain; determining, by a node device in the blockchain that is separate from the first device, that at least one available Nonce record has a version identifier that does not match the version identifier of a second Nonce list maintained in the blockchain, and also determining that at least one available Nonce record has a version identifier that does match the version identifier of the second Nonce list maintained in the blockchain; for each available Nonce record that has a version identifier that the node device determines does not match the version identifier of the second Nonce list maintained in the blockchain, generating, by the node device, prompt information indicating that the target transaction is an invalid transaction when the node device determines that a version identifier in the available Nonce record does not match the version identifier of the second Nonce list maintained in the blockchain; for each available Nonce record that has a version identifier that the node device determines does match the version identifier of the second Nonce 
The use of a nonce list to prevent replay attacks is known at the time of the invention as evidenced by the cited references (e.g. US 20070101412 A1 “Yang”).  Publishing transactions on the blockchain is also known at the time of the invention as evidenced by the cited reference (e.g. US 2021008387 A1 “Smirnov”).  The use of a protocol version and cryptographic nonce to synchronize shared folders is also conventional at the time of the invention as evidenced by the cited reference (e.g. US 20150249647 A1 “Mityagin”). Using a token list version number in a comparison to determine whether a receiver has the most recent token list is also known at the time of the invention as evidenced by the cited references (e.g. US 4725834 “Chang”).  The cited 
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY SAX whose telephone number is 571-272-0821.  The Examiner can normally be reached on M-F 9-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/T.P.S./Examiner, Art Unit 3685     

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685